PER CURIAM.
Petition for writ of certiorari is DENIED with respect to the writ of mandamus. Petitioner’s action in the lower tribunal is a collateral criminal action as defined by Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003), and subsequent cases. Therefore, the trial court’s order imposing a lien on petitioner’s inmate trust account is QUASHED. This action is REMANDED to the trial court for an order reimbursing petitioner’s inmate trust account for monies removed pursuant to the lien.
ALLEN, WEBSTER, and ROBERTS, JJ., concur.